DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority application No. 10-2018-0032220 filed on March 20, 2018 in the Republic of Korea has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage entry under 37 U.S.C. 371 of the International Application No.PCT/KR2019/003270 filed on March 20, 2019, which claims benefit of the application No. 10-2018-0032220 filed on March 20, 2018 in the Republic of Korea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with attached machine translation) in view of Zhao et al. (“Dry-air-stable lithium silicide-lithium oxide core-shell nanoparticles as high-capacity prelithiation reagents”).
With regard to claim 1, Park et al. teach a separator comprising a porous coating layer coated onto at least a surface of the porous substrate (claim 1), wherein the porous substrate is a polyolefin-based substrate (claim 15).
Park further teach that the porous coating layer comprises a mixture of a plurality of filler particles and a binder polymer, wherein the filler particles comprise electrode active materials (claim 1).
The binder polymer (5) is positioned on a part of the surface of the filler particles (3), and fixes them in the porous coating layer (fig. 1 and the second paragraph on page 7 of the attached translation).
Park et al. teach that the electrode active materials are known electrode active materials (the sixth paragraph on page 8 of the attached translation), but fail to teach the claimed lithium-containing composite particles.
xSi-Li2O core-shell nanoparticles are battery electrode active materials (see abstract and “Electrochemical performance” on page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use LixSi-Li2O core-shell nanoparticles as electrode active materials in the porous coating layer of Park et al.
LixSi is a lithiated compound, and Li2O is a passivation film comprising a solid electrolyte interface (SEI) (see definition on page 4, lines 19-21 of the specification of the instant application).
Therefore, the LixSi-Li2O core-shell nanoparticles meet the limitations for lithium-containing composite particles in claim 1.
The separator of Park modified by Zhao is equivalent to the separator in claim 1 of the instant application.
With regard to claim 2, Zhao et al. teach Li21Si5-Li2O core-shell nanoparticles (fig. 2(h) on page 3). Li21Si5 meets the claim limitations for lithium silicide LixSi, wherein x=4.2.
With regard to claim 3, LixSi is a lithiated compound obtained by intercalation of lithium ions in Si.
With regard to claim 4, Zhao et al. teach that the LixSi particles have a size of 100-200 nm, and the Li2O passivation layer has a thickness of about 10 nm (see “Results” in page 3).Therefore, the LixSi-Li2O core-shell nanoparticles have a size of 110-210nm, which is inside the claimed range.
With regard to claim 5, the Li2O shell meets the claim limitations.
m (claim 14), and the porous substrate may have a thickness of 1-100m, preferably 1-50m (sixth full paragraph on page 9 of the attached translation).
In a separator having a porous substrate with a thickness of 50m and porous coating layers with a thickness of 20m, each porous coating layer represents 22.22% of the total thickness of the separator. This amount is within the claimed range.
With regard to claim 7, Park et al. teach a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator interposed between the electrodes (claims 20 and 21).
Park et al. teach that negative electrode active particles are contained in the porous coating layer facing the negative electrode, in order to increase the capacity of the negative electrode (last paragraph on page 7 of the attached translation).
LixSi is an anode active material, as evidenced in the abstract and par.0048 Pan et al. (US 2019/0115617).
Therefore, a porous coating layer including LixSi-Li2O core-shell nanoparticles would be placed on the porous substrate on the side facing the negative electrode.

Allowable Subject Matter
Claims 8-15 are allowed.
Park et al. (KR 10-2008-0106718) and Zhao et al. (“Dry-air-stable lithium silicide-lithium oxide core-shell nanoparticles as high-capacity prelithiation reagents”) fail to teach the method in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/Primary Examiner, Art Unit 1722